          Case 20-33529 Document 91 Filed in TXSB on 08/21/20 Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                        )
In re:                                  )                       Case No. 20-33529 (DRJ)
                                        )
                                     1
Calfrac Well Services Corp., et al.,    )                       Chapter 15
                                        )
       Debtors in a Foreign Proceeding. )                       (Jointly Administered)
____________________________________)

                                       CERTIFICATE OF SERVICE

         I, Trey Monsour, Esq. of Fox Rothschild LLP, co-counsel to Wilks Brothers, LLC and its

Affiliated Funds (“Wilks”), certify under penalty of perjury that I am not less than 18 years of age,

and that on August 11, 2020, I caused the Sealed Objection of Wilks Brothers, LLC and its

Affiliated Funds to Petition for Recognition and Chapter 15 Relief [Docket No. 77] on the parties

on the service list attached hereto as Exhibit A, via U.S. mail, first class and postage prepaid and

via electronic mail.

Dated: August 21, 2020                                 FOX ROTHSCHILD LLP

                                                       /s/ Trey A. Monsour
                                                       Trey A. Monsour, Esquire
                                                       Texas Bar No. 14277200
                                                       2843 Rusk Street
                                                       Houston, TX 77003
                                                       Phone: (713) 927-7469

                                                                and



1
   The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal; tax identification
number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.



113194246.v1
         Case 20-33529 Document 91 Filed in TXSB on 08/21/20 Page 2 of 3




                                     5420 Lyndon B. Johnson Freeway
                                     Suite 1200
                                     Dallas, TX 75240
                                     Phone: (972) 991-0889
                                     Fax: (972) 404-0516
                                     Email: tmonsour@foxrothschild.com

                                     Counsel to Wilks Brothers, LLC and its Affiliated Funds




                                        2
113194246.v1
         Case 20-33529 Document 91 Filed in TXSB on 08/21/20 Page 3 of 3




                                    Exhibit “A”

                               Eric Michael English
                                John F. Higgins, IV
                                Porter Hedges LLP
                                 1000 Main Street
                                    Suite 3600
                                Houston, TX 77002
                               Counsel to the Debtor

                                  Hector Duran Jr.
                              Office of the U.S. Trustee
                                      515 Rusk
                                     Suite 3516
                                Houston, TX 77002
                                     U.S. Trustee




                                          3
113194246.v1
